OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
As we read the board’s decision we are satisfied that it based its denial of benefits in this case on a failure of proof of accidental causation. The board wrote: "The record contains no medical evidence to support a finding of accidental injury arising out of and in the course of employment.” We interpret that statement in the board’s concise decision as relating only to the issue of causation; the absence, or presence, of "medical evidence” would be irrelevant to any determination as to the scope of employment. Concluding as we do, then, that the board predicated its rejection of the claim on the ground that the claimant had failed to establish accidental causation, we cannot disturb that factual determination unless we can also conclude that it was erroneous as a matter of law. That we cannot do on the record before us.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
Order affirmed, with costs, in a memorandum.